                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.           SACV 18-01771 JVS (SACR 11-00132 JVS )                       Date   February 5, 2019

 Title              Julio Cesar Vargas v. United States of America



 Present: The Honorable                 James V. Selna
                         Ivette Gomez                                          Not Present
                         Deputy Clerk                                        Court Reporter


                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                          Not Present
 Proceedings:           (In Chambers)          Order Dismissing Section 2255 Petition

      Petitioner Julio Cesar Vargas (“Petitioner”), a federal prisoner proceeding pro se,
applied to the Court for relief under 28 U.S.C. § 2255 based on violations of his Sixth
Amendment rights. (CV 1).1 The Government opposes the motion and moves to dismiss
as time-barred. (CV 11). Petitioner filed his reply. (CV 13).

         For the following reasons, the motion is DISMISSED.

I.       Background

       On June 15, 2011, a grand jury indicted Petitioner and sixteen co-defendants for
conspiracy to distribute firearms without a license and distribution of controlled
substances. (CR 1). Pursuant to a plea agreement, Petitioner pled guilty to the
distribution of controlled substances charge. (CR 394).

       At his change of plea hearing, after finding Petitioner in full possession of his
faculties, the Court advised Petitioner of the rights he would be forfeiting as a result of
pleading guilty, such as the right to a trial before a jury and, if convicted, the right to
appeal his sentence and conviction. (RT 09/23/2013 at 6:23-8:13).

      The Court also inquired as to whether Petitioner was satisfied with the
representation counsel, Bernard J. Rosen, had provided him:


                1
            “CV” refers to SACV 18-01771 JVS; “CR” refers to SACR 11-
     0132 JVS.
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 8
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.           SACV 18-01771 JVS (SACR 11-00132 JVS )              Date   February 5, 2019

 Title              Julio Cesar Vargas v. United States of America

                     THE COURT: Mr. Vargas, are you satisfied with the
                     representation that Mr. Rosen has provided to you in this case?

                     THE DEFENDANT: Yes.

                     THE COURT: Do you feel that he has fully considered any
                     defense you may have to the charge?

                     THE DEFENDANT: Yes.

                     THE COURT: Do you believe that he has fully advised you
                     concerning this matter?

                     THE DEFENDANT: Yes.

                     THE COURT: Do you feel that you have had enough time to
                     discuss the case with him?

                     THE DEFENDANT: Yes.

 (RT 09/23/2013 at 26:11-14).

       Further, because Petitioner is not a citizen of the United States, the Court made
clear that deportation was a possible of pleading guilty2:

                     THE COURT: Are you a citizen of the United States?

                     THE DEFENDANT: No.

                     THE COURT: If you are not a U.S. citizen, do you understand
                     that a plea of guilty may subject you to immediate deportation
                     proceedings, denial of U.S. citizenship should you apply, and/or


                2
           The plea agreement also notified Petitioner that
    deportation was a possible risk. (CR 388 at ¶ 11).
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                       Page 2 of 8
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 18-01771 JVS (SACR 11-00132 JVS )                  Date   February 5, 2019

 Title          Julio Cesar Vargas v. United States of America

                 denial of permanent resident status should you apply?

                 THE DEFENDANT: Yes.

(RT 09/23/2015 at 18:9-17).

      After indicating that he understood the rights he would be giving up,
and the risks associated with pleading guilty to the charge, the Court
accepted Petitioner’s guilty plea:

                 THE COURT: Having in mind all we have discussed regarding
                 your plea of guilty, the rights you will be giving up, and the
                 maximum sentence you might receive, is it still your desire to
                 plead guilty?

                 THE DEFENDANT: Yes.

                 THE COURT: How do you plead to Count 28 of the
                 Indictment?

                 THE DEFENDANT: Guilty.

                 THE COURT: I'm going to make certain findings. . . .

                 The Court having questioned the defendant and his counsel on his
                 offer to plead guilty to Count 28 of the Indictment, a felony; the
                 defendant and his counsel having advised the Court that they have
                 conferred concerning the offered plea of guilty and all aspects of
                 the charge against the defendant and any defenses he may have;
                 and the Court having observed the defendant's intelligence,
                 demeanor, and attitude while answering questions; and the Court
                 having observed that the defendant does not appear to be under
                 the influence of any medicine, drug, or other substance or factor
                 which might affect his actions or judgment in any manner; the
                 Court now therefore finds that there is a factual basis for the plea.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                           Page 3 of 8
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 18-01771 JVS (SACR 11-00132 JVS )                Date   February 5, 2019

 Title          Julio Cesar Vargas v. United States of America

                 The Court finds that Julio Cesar Vargas has entered his plea freely
                 and voluntarily with a full understanding of the charge against him
                 and the consequences of his plea.

                 The Court finds that the defendant understands his constitutional
                 and statutory rights and wishes to waive them.

                 Accordingly, it is ordered that the plea be accepted and entered
                 into the records of this Court.

(RT 9/23/2015 at 27:18-29:1).

       On January 5, 2015, the Court sentenced Petitioner to 51 months imprisonment and
three years supervised release. (CR 634). Petitioner did not appeal, and his conviction
became final on January 19, 2015, fourteen days after the entry of judgment. See Fed R.
App. P. 4(b); United States v. Schwartz, 274 F.3d 1220, 1223. (9th Cir. 2000). Petitioner
filed this motion on September 28, 2018. (CV 1). The Government moves to dismiss the
petition as untimely. (CV 11).

II.      Discussion

       “Pro se habeas petitioners occupy a unique position in the law.” Brown v. Roe,
279 F.3d 742, 745 (9th Cir. 2002). “Prisoners are often unlearned in the law. . . . Since
they act so often as their own counsel in habeas corpus proceedings, we cannot impose on
them the same high standards of the legal art which we might place on the members of
the legal profession.” Price v. Johnston, 334 U.S. 266, 292 (1948), overruled on other
grounds by McCleskey v. Zant, 499 U.S. 467, 111 (1991). Accordingly, the Court
construes Plaintiff’s claims liberally, giving careful consideration to each of his claims.

         Section 2255 provides:

                 A prisoner in custody under sentence of a court established by Act
                 of Congress claiming the right to be released upon the ground that
                 the sentence was imposed in violation of the Constitution or laws
                 of the United States . . . may move the court which imposed the
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                         Page 4 of 8
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.           SACV 18-01771 JVS (SACR 11-00132 JVS )                Date   February 5, 2019

 Title              Julio Cesar Vargas v. United States of America

                     sentence to vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a).

       A one-year limitations period applies to § 2255 motions. 28 U.S.C. § 2255(f).
There are four possible commencement dates for the limitations period, the latest of
either: (1) the date on which the judgment becomes final; (2) the date on which an
impediment to filing created by the government is removed, (3) the date on which the
Supreme Court recognizes a new constitutional right, retroactively applied on collateral
review; or (4) the date on which the factual predicate for the claim could have been
discovered through the exercise of due diligence. Id.

         A.          Commencement date of the limitations period

       The Government argues that the commencement date for the limitations period
should be January 19, 2015 because that is the day Petitioner’s judgment became final.
Thus, the Government argues, the last day to file the motion timely was January 19, 2016.
Petitioner filed this motion on September 28, 2018, well past the last day to file.
Petitioner’s motion, the Government argues, should thus be dismissed.

       Although it is unclear exactly what date he argues the commencement date should
be, Petitioner argues that the limitations period should have began when he became aware
that he was subject to deportation. Petitioner maintains that his counsel did not clearly
advise him regarding the possibility of deportation as a result of pleading guilty, and he
only became aware of the risk when he was served a Notice to Appear at deportation
proceedings.3 Presumably, Petitioner argues that the basis for relief under § 2255—that
his counsel’s performance was unconstitutionally deficient because counsel failed to
explain the deportation risk—was discovered less than a year before filing, rendering his
petition timely. See 28 U.S.C. § 2255(f)(4). The Court disagrees.

       Petitioner was fully aware of the consequences of pleading guilty, including certain
rights he would be giving up and the likelihood of deportation, when he entered his guilty


                3
           Petitioner has not provided the Court with a copy of the
    Notice to Appear.
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                         Page 5 of 8
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 18-01771 JVS (SACR 11-00132 JVS )              Date   February 5, 2019

 Title          Julio Cesar Vargas v. United States of America

plea. The Court found Petitioner fully competent at the hearing, observing Petitioner’s
intelligence, demeanor, and attitude while answering the Court’s questions. Further, the
Court observed that Petitioner did not appear to be under the influence of medicine,
drugs, or other substances that might have affected his judgement. When Petitioner told
the Court that he was not a U.S. citizen, the Court clearly advised Petitioner that pleading
guilty could subject him to “immediate deportation proceedings.” Petitioner did not ask
the Court to clarify this risk, nor did he indicate a desire to confer further with counsel.
Rather, Petitioner indicated he was satisfied with his counsel’s performance and
understood that deportation was a possible result of pleading guilty. Keeping that risk in
mind, Petitioner nevertheless pleaded guilty. The record clearly reflects this. There is
additional evidence that Petitioner was aware of the risk of deportation. The plea
agreement Petitioner signed clearly stated that pleading guilty to the felony charge in his
case may result in deportation. Thus, the predicate of Petitioner’s claim was discovered
the day he pleaded guilty, if not well-before. Therefore, the last day to file a timely
habeas petition was a year after his judgment became final, i.e., January 19, 2016.
Because the petition was filed in September of 2018, the Petition should be dismissed as
untimely unless equitable tolling applies.

         B.      Equitable tolling

       Equitable tolling of the limitations period applies to § 2255 motions. See United
States v. Battles, 362 F.3d 1195, 1197 (9th Cir. 2004). For equitable tolling to apply, a
petitioner must establish (1) that “extraordinary circumstances” beyond the petitioner’s
control made it impossible to file a petition on time and (2) that the extraordinary
circumstances were the cause of the petitioner’s untimeliness. Spitsyn v. Moore, 345
F.3d 796, 799 (9th Cir.2003) (internal quotation marks and citation omitted).

       “[T]he threshold necessary to trigger equitable tolling [under § 2255] is very high,
lest the exceptions swallow the rule.” Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir.
2002). “Thus, as the Ninth Circuit has recognized, equitable tolling will be justified in
few cases.” Coleman v. Allison, 223 F. Supp. 3d 1035, 1058 (C.D. Cal. 2015), aff'd sub
nom. Coleman v. Sherman, 715 F. App'x 756 (9th Cir. 2018); see also Waldron-Ramsey
v. Pacholke, 556 F.3d 1008, 1011 (9th Cir. 2009) (“To apply the doctrine in
‘extraordinary circumstances’ necessarily suggests the doctrine’s rarity, and the
requirement that extraordinary circumstances ‘stood in his way’ suggests that an external
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                       Page 6 of 8
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 18-01771 JVS (SACR 11-00132 JVS )              Date   February 5, 2019

 Title          Julio Cesar Vargas v. United States of America

force must cause the untimeliness, rather than, as we have said, merely ‘oversight,
miscalculation or negligence on [the petitioner’s] part, all of which would preclude the
application of equitable tolling.’”).

       Petitioner argues that equitable tolling should apply because he acted diligently in
“determining a possible avenue for relief” once he was noticed to appear at deportation
proceedings. Petitioner argues, citing Jones v. Blanas, 393 F.3d 918 (9th Cir. 2004), that
the limitations period should be equitably tolled because he is a “civil detainee who has
acted in good faith to pursue his claims.” Petitioner’s reading of Jones, however, is
misguided.

       The Court in Jones dealt with California’s equitable tolling provision as it applied
to § 1983 claims. Id. California law provides for the tolling of a statute of limitations for
a period of up to two years based on the disability of imprisonment, which explicitly
applies to plaintiffs imprisoned on a criminal charge. Cal. Civ. Proc. Code § 352.1. The
question in Jones was whether the statute also applies to a civil detainee. Jones, 393 F.3d
at 927–30. Statutory interpretation of California law is irrelevant in this case. The statute
of limitations under federal law, namely § 2255, and relevant case law guides this Court’s
analysis; Jones does not control.

      Petitioner argues that he was unaware he was at risk of deportation, and that, since
being noticed to appear at deportation proceedings, he has acted diligently in filing this
motion. Diligence, however, is only a part of the requirements. Under the law, Petitioner
must show that some extraordinary circumstance inhibited his ability to file on time. This
he does not do.

       For example, in Miles v. Prunty, 187 F.3d 1104 (9th Cir. 1999), the petitioner
prepared a habeas petition before the limitations period had expired. The petitioner gave
his documents to prison guards, along with mailing instructions and instructions to draw
a check to pay the Court’s filing fee. The petitioner relied on the prison authorities to
send his petition to the Court before the deadline. However, by the last day to file, the
prison authorities failed to mail the petition. The petitioner attempted again to file his
petition, but it was too late. The Court of Appeals held that the limitations period should
be equitably tolled in his case, given that petitioner acted diligently to submit his petition
timely and relied upon the prison authorities to mail it to the Court, i.e., circumstances
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                       Page 7 of 8
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 18-01771 JVS (SACR 11-00132 JVS )                           Date     February 5, 2019

 Title          Julio Cesar Vargas v. United States of America

entirely beyond the petitioner’s control made it impossible to file on time. Miles, 187
F.3d at 1107.

       Here, Petitioner may have been diligent in preparing his petition, but that does not
explain why he waited until he received notice to appear at deportation proceedings to do
so. As discussed above, Petitioner was aware of the possibility of deportation when he
pleaded guilty. Petitioner cannot claim his counsel failed to apprise him of such risk.
Thus, the Court finds nothing extraordinary stood between Petitioner and the filing of his
petition on time. Equitable tolling does not apply. Accordingly, the motion is dismissed.

III.     Conclusion

         For the foregoing reasons, the motion is DISMISSED.




                                                                                                  :     00

                                                          Initials of Preparer      kjt




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                      Page 8 of 8
